Moyer, C.J.
The affidavit of disqualification herein was filed by counsel for. defendants seeking the disqualification of Judge Anthony 0. Calabrese, Jr. from further proceedings in the above-captioned case.
Plaintiff is a sitting judge of the Cleveland Municipal Court. Defendants are a newspaper publishing company and a newspaper reporter. It is argued in the affidavit that Judge Calabrese and all other judges of the common pleas court should be disqualified:
1. to avoid even the appearance of impropriety and to ensure public confidence;
2. because a sitting judge should not preside in a case involving another judge from the same county; and
3. because at least one sitting judge of the court of common pleas will likely be called as a witness.
In his response, Judge Calabrese states that he can and will preside fairly and impartially in this matter. There is no question that the record fails to demonstrate bias and prejudice on the part of Judge Calabrese or the other judges in Cuyahoga County.
However, my review of the record causes me to conclude that disqualification is warranted “to avoid even the appearance of impropriety and to ensure the public’s confidence in the integrity of the judicial system.” See In re Disqualification of Nugent (1987), 47 Ohio St.3d 601, 546 N.E.2d 927; In re Disqualification of Nadel (1989), 47 Ohio St.3d 604, 546 N.E.2d 926; and In re Disqualification of McMonagle (1990), 74 Ohio St.3d 1226, 657 N.E.2d 1338.
*1234Therefore, it is ordered that Judge Anthony 0. Calabrese, Jr. and all other judges of the Cuyahoga County Court of Common Pleas participate no further in these proceedings. A visiting or retired judge from outside Cuyahoga County will be assigned.